PER CURIAM.
A careful consideration of the record in this cause leads to the conclusion that the evidence is sufficient to sustain the finding of the jury to the effect that the truck in question, the property of defendant, and of the negligent operation of which complaint is made, was being driven on the particular occasion by defendant’s minor son and with defendant’s authority, rendering him liable for the negligent operation of the same. The evidence brings the case within the rule applied in Jensen v. Fletcher, 134 Minn. 366, 159 N. W. 827. A discussion of the evidence would serve no useful purpose.
Affirmed.